      Case 1:20-cv-02810-AKH Document 49 Filed 08/21/20 Page 1 of 2




August 21, 2020

Via ECF

Hon. Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

Re:    Holsworth v. BProtocol Foundation, et al.,
       No. 20-cv-2810 (S.D.N.Y.)

Dear Judge Hellerstein:

       We write on behalf of Lead Plaintiff Timothy C. Holsworth and the Class
in the above-referenced action (the “Action”) to confirm that Plaintiff intends
to file a further amended complaint on or before September 21, 2020,
consistent with this Court’s June 29, 2020 Order (ECF No. 30).

      William Zhang filed the original complaint in the Action on April 3,
2020. (ECF No. 1.) On June 8, 2020, Mr. Holsworth moved for appointment
as Lead Plaintiff (the “Lead Plaintiff Motion,” ECF No. 21). On June 29, 2020,
the Court entered a Joint Stipulation and Order (the “June 29 Order,” ECF
No. 30), directing the Lead Plaintiff to file an amended complaint within
30 days after entry of the Court’s decision on the Lead Plaintiff Motion.
(June 29 Order at 4.)

      Prior to the Lead Plaintiff Motion being decided, the initial plaintiff,
Zhang, filed an unopposed motion for leave to substitute parties, change the
caption, and amend the complaint (the “Motion to Amend,” ECF No. 32). In
his Motion to Amend, Zhang expressly sought permission to file an interim
amended complaint (the “Proposed Amended Complaint”), which “was not
intended as a consolidated class action complaint” but “rather as an amended
complaint that Plaintiff seeks leave to file now, before the Court resolves the
Lead Plaintiff Motion, in order to address certain statute of limitations
arguments defendants are likely to assert.” (ECF No. 33 at 3–4.)
        Case 1:20-cv-02810-AKH Document 49 Filed 08/21/20 Page 2 of 2
Hon. Alvin K. Hellerstein
August 21, 2020



       On August 20, 2020, the Court granted both the Lead Plaintiff Motion
(ECF No. 46) and the Motion to Amend (ECF No. 47). Pursuant to the Court’s
order granting the Motion to Amend, which “granted leave to file the Proposed
Amended Complaint,” (see ECF No. 47), Plaintiff promptly filed the Proposed
Amended Complaint on August 20, 2020, and it now appears on the docket as
the First Amended Complaint. (See ECF No. 48.) Consistent with the June 29
Order, Plaintiff intends to file a further amended complaint (the “Second
Amended Complaint”) by September 21, 2020. Plaintiff’s position is that
Defendants should not be required to answer or otherwise respond to the First
Amended Complaint, but rather should answer or otherwise respond solely to
the Second Amended Complaint, once it is filed (which will be on or before
September 21, 2020).

      We have informed counsel for Defendants of Plaintiff’s intention to file
the Second Amended Complaint, and Defendants’ counsel has authorized us to
represent that they do not oppose Plaintiff’s approach.

                            Respectfully submitted,

/s/ Kyle W. Roche__                                   /s/ Jordan A. Goldstein
Partner, Roche Cyrulnik Freedman                      Selendy & Gay, PLLC




                                      2
